Citation Nr: 1741945	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an unspecified anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1983 to March 1984 and from December 1990 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In January 2012, the RO, in relevant part, granted service connection for a right knee disability with an initial evaluation of 10 percent.  In April 2012, the RO granted service connection for tension headaches with an initial evaluation of 30 percent, and denied entitlement to service connection for an unspecified anxiety disorder.  

In August 2012, the Veteran filed a Notice of Disagreement on these three issues.  A Statement of the Case (SOC) with respect to the right knee disability was issued in April 2013.  The Veteran's Substantive Appeal on that issue was filed in June 2013.  A SOC with respect to the evaluation for tension headaches, and the denial of service connection for the unspecified anxiety disorder was issued in October 2015.  The Veteran's Substantive Appeal was filed in December 2015.

At the outset, the Board is broadening the Veteran's claim of entitlement to service connection for an unspecified anxiety disorder to a claim of entitlement to service connection for an acquired psychiatric disorder, to include an unspecified anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to an initial evaluation in excess of 10 percent for a right knee disability and entitlement to service connection for an acquired psychiatric disorder, to include an unspecified anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches have not manifested with symptoms causing severe economic inadaptability throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Tension Headaches

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his tension headaches.

The Veteran's tension headaches are currently rated under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions.  In this case, 8199 refers to neurological conditions and convulsive disorders, while 8100 refers to the migraine headache diagnostic code.  Tension headaches are not listed in the rating schedule.  As such, the Board finds the use of the hyphenated Diagnostic Code 8199-8100 to be appropriate as the symptoms of the Veteran's tension headaches are most analogous to rating via the criteria for migraine headaches in Diagnostic Code 8100.  The Board finds that there is no other, relevant diagnostic code that would be more appropriate for rating the Veteran's condition, nor has the Veteran so alleged.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7  (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.  The Court also held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating," and "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating."  18 Vet. App. 440, 446 (2004).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

In March 2012, the Veteran underwent a VA examination to assess his tension headaches.  He described weekly attacks, most of which were prostrating, with a usual duration of hours.  He used over the counter pain relievers.  The examiner noted that he was unable to perform activities during prostrating attacks.  The effect on work was noted as increased tardiness and increased absenteeism.  The examiner noted that, at the time, the Veteran had retired due to arthritis and posttraumatic stress disorder. 

In August 2015, the Veteran underwent another VA examination regarding his tension headaches.  The diagnosis did not change.  He described pain averaging 7 to 9 out of a scale of 10 during headaches, which occurred several times per week, and lasted 20 to 30 minutes each.  There was no photophobia, phonophobia, or visual disturbances noted.  The Veteran reported that his headaches were precipitated by stressful situations, anger, or anxiety.  They were alleviated by analgesic or anxiolytic medication.  There was no functional impairment noted on the examination.  

The Veteran's VA Medical Center (VAMC) records and private treatment records do not demonstrate evidence contrary to the findings of the examinations.

After a thorough review of the medical and lay evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected tension headaches.  

While the Veteran reported serious symptoms during the aforementioned VA examinations, such symptoms do not rise to the level of a 50 percent rating under Diagnostic Code 8100.  Specifically, there is limited evidence of record demonstrating that these tension headaches were productive of severe economic inadaptability.  In the March 2012 examination, the Veteran's headaches were only noted to cause increased tardiness and absenteeism.  However, the Veteran was not employed for approximately two years prior to the examination.  The examiner does state that the Veteran is unable to perform any activity while having a prostrating episode.  When considering the subsequent August 2015 examination, the Veteran only reported that his headaches lasted 20 to 30 minutes each, and he reported no functional impact in the examination.  

The Veteran's headaches, at their worst, caused increased absenteeism and tardiness.  His headaches resolved with over the counter medication in hours, and did not involve more serious symptoms such as photophobia, nausea, vomiting, or visual disturbances.  These symptoms overall are not of the severity that could not be accommodated in a workplace.  The Board acknowledges that the Veteran retired due to other disabilities in 2009, and notes that his unemployment at the time of the examination is not considered in and of itself to weigh against a 50 percent evaluation.  However, he did not report that his headaches factored into his retirement.  VAMC and private treatment records similarly do not indicate that the Veteran's headaches interfered with his employment to the extent required for a 50 percent evaluation.  There is no persuasive credible evidence of severe economic inadaptability.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In sum, the Board finds that a 50 percent evaluation is not warranted for the period on appeal.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for tension headaches is denied.


REMAND

Right Knee Disability

The Veteran was afforded VA examinations for his right knee in October 2011, November 2015, and October 2016.  The Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examination does not comply with Correia.  As such, a remand is necessary to afford the Veteran another VA examination.  

Additionally, no supplemental statement of the case was issued after the conduction of the October 2016 VA examination which occurred prior to the transfer of the case to the Board.  This is a procedural defect that cannot be cured at the Board level.  See 38 C.F.R. §  19.37(a) (2016) (providing that when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal).  



Acquired Psychiatric Disorder

Previous VA examination reports determined that the Veteran's acquired psychiatric disorder was less likely than not related to active duty service as onset appeared to occur between periods of active duty, and was attributed to family stressors.  Unless noted upon entry, the presumption of soundness attaches, and there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation in order to rebut the presumption.  The Board finds that additional commentary from the VA examiner is necessary prior to disposition of this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant, outstanding VA treatment records and private treatment records regarding the Veteran's acquired psychiatric disorder, including any treatment he may have sought prior to his second period of active duty, as indicated in his service treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his right knee disability.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both the right and left knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

3.  Obtain an addendum opinion to the March 2012 VA examination report and August 2015 VA examination report regarding the etiology of the Veteran's acquired psychiatric disorder.  Provide a new VA examination if the examiner indicates this is necessary for a thorough evaluation.  The examiner must review the entire claims file.  The examiner must consider lay statements in his or her analysis.  The examiner should advance an opinion as to the following:

(a)  Is there clear and unmistakable evidence that the Veteran entered his period of service from December 1990 to March 1991 with a preexisting acquired psychiatric disorder based upon the evidence of record?  

(b)  If there is clear and unmistakable evidence of a preexisting acquired psychiatric disorder, is there clear and unmistakable evidence that the disorder was not permanently aggravated during his period of service from December 1990 to March 1991.

(c)  If the examiner determines that the acquired psychiatric disorder did not clearly and unmistakably preexist service from December 1990 to March 1991, the examiner should address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder occurred in or is otherwise related to active duty service?

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If it remains denied, a SSOC should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


